SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: [] Preliminary Information Statement [_] Confidential, for Use of the Commission Only (as permitted by Rule 14C-5(D)(2)) [X] Definitive Information Statement TRACK DATA CORPORATION (Name of Registrant as Specified in Its Charter) Payment of filing fee (Check the appropriate box): [X] No Fee required. [_] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2)
